*789The Supreme Court did not improvidently exercise its discretion in denying the petitioner’s application to remove the action from the Civil Court of the City of New York to the Supreme Court, Queens County (see CPLR 325 [b]). The application was based upon the premise that the petitioner intended to assert a counterclaim seeking damages in excess of the Civil Court’s $25,000 jurisdictional limit. However, it is clear that the Civil Court has jurisdiction over counterclaims in excess of the monetary limitation (see NY Const, art VI, § 15 [b]; CCA 208 [b]). Moreover, the Supreme Court properly declined to consider the new arguments or new grounds, asserted for the first time in the petitioner’s reply papers, in support of the relief sought (see Matter of Allstate Ins. Co. v Dawkins, 52 AD3d 826 [2008]; Matter of Harleysville Ins. Co. v Rosario, 17 AD3d 677 [2005]; Matter of TIG Ins. Co. v Pellegrini, 258 AD2d 658 [1999]). Rivera, J.R, Florio, Angiolillo, McCarthy and Chambers, JJ., concur.